Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, claim 1-15 in the reply filed on 7/7/22 is acknowledged. Claims 16-20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “outer turbine components” is indefinite because only one component was previously defined. It is unclear if there is a single or plurality of components.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0112798 (Seitzer) in view of US 6626635 (Prowse).
Regarding claim 1, Seitzer teaches a system for controlling blade clearances within a gas turbine engine (Fig 2), the gas turbine engine defining an axial centerline and a radial direction extending orthogonal to the axial centerline (Fig 1; axial centerline 12, radial direction orthogonal thereto), the system comprising: a rotor disk (para 30; disk 42); a rotor blade coupled to the rotor disk (blade 40); an outer turbine component positioned outward of the rotor blade (shroud 44) in the radial direction such that a clearance is defined between the rotor blade and the outer turbine component (Fig 3; clearance G between blade 40 and shroud 44); a heat exchanger configured to receive a flow of cooling air bled from the gas turbine engine and transfer heat from the received flow of the cooling air to a flow of coolant to generate cooled cooling air (para 40; heat exchanger 56 receives cooling air 58 bled from the engine; bleed air is cooled/transfers heat to a coolant); and wherein the cooled cooling air is supplied to at least one of the rotor disk or the rotor blade to adjust the clearance between the rotor blade and the outer turbine component (cooled cooling air is supplied to rotor 42 and blades 40; see para 40-44, 73; Fig 3).
Seitzer is silent as to a valve configured to control the flow of the coolant to the heat exchanger. However, it was well known in the art to provide a valve configured to control flow of coolant to the heat exchanger, as taught by Prowse (Fig 1; valve 64 controls coolant flow through heat exchanger 26; see col 5 ll. 25-col 6 l. 16). It would have been obvious to one of ordinary skill in the art at the time of filing to add a valve configured to control flow of coolant to the heat exchanger of Seitzer in order to control temperature of the cooling air, maintain optimum clearance control, and protect the heat exchanger, as taught by Prowse. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a valve configured to control flow of coolant to the heat exchanger, yields predictable results.
Regarding claims 2-3, Seitzer in view of Prowse further teaches a shaft coupled to the rotor disk such that rotation of the rotor disk and the rotor blade rotates the shaft (Seitzer, Fig 1; shaft 30 joined to and rotates with rotor disk and blades of HPT 22; para 30); a combustor positioned outward in the radial direction from the shaft (Fig 2; combustor 20 is radially outward of the shaft); and a conduit at least partially positioned between the shaft and the combustor in the radial direction such that the cooled cooling air flows through the conduit to the at least one of the rotor disk or the rotor blade (conduit 78 is at least partially radially between combustor 20 and shaft 30; cooling air 62 flows through the conduit to the rotor disk and blade), an inducer configured to direct the cooled cooling air flowing through the conduit toward the rotor disk (para 84; inducer 84 directs cooling air from conduit toward the rotor disk).
Regarding claims 7-11, 13, 15, Seitzer in view of Prowse further teaches the conduit includes a first portion extending along the radial direction from the heat exchanger and a second portion extending along the axial centerline from the first portion toward the rotor disk (Seitzer Fig 2; first portion 80 extends along the radial direction between casing 74 and 72; second portion 78 extends along axial centerline from the first portion 80 toward the rotor disk), wherein the first portion of the conduit is positioned upstream of the combustor relative to a direction of flow through the gas turbine engine (see Fig 2), wherein the heat exchanger is positioned outward along the radial direction from the combustor (Fig 1; heat exchanger 56 is further radially outward from the engine centerline than the combustor), a compressor discharge casing at least partially surrounding the combustor (compressor discharge casing 74 receives compressor discharge 34a; see para 81), the compressor discharge casing defining a compressor discharge plenum configured to supply compressed air to the combustor (Fig 2, para 81), wherein the cooling air received by the heat exchanger is bled from the compressor discharge plenum (bled cooling air 58 is from compressor discharge plenum – see Fig 2, para 40), a turbine case coupled to the outer turbine components, wherein the cooled cooling air is supplied to the turbine case to adjust the clearance between the rotor blade and the outer turbine component (Fig 3; para 36-47; turbine case 48 supplied with the cooled cooling air 34b to adjust clearance G), wherein the cooled cooling air is discharged into a hot gas path at least partially defined by the rotor blade and the outer turbine component after being supplied to the at least one of the rotor disk or the rotor blade (para 85; spent cooling air flows out of the blade into the hot gas path; hot gas path is partially defined by walls of the rotor blade 40 and the shroud 44), wherein the outer turbine component comprises a shroud or an outer rotating drum (see Fig 2, 3; outer shroud 44).
Regarding claim 12, Seitzer in view of Prowse as discussed thus far fails to teach a bypass conduit fluidly coupled to the valve such that the bypass conduit is configured to permit at least a portion of the coolant to bypass the heat exchanger. However, Prowse teaches a bypass conduit fluidly coupled to the valve such that the bypass conduit is configured to permit at least a portion of the coolant to bypass the heat exchanger (annotated below). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a bypass conduit fluidly coupled to the valve such that the bypass conduit is configured to permit at least a portion of the coolant to bypass the heat exchanger to control flow of coolant to the heat exchanger of Seitzer in order to control temperature of the cooling air, maintain optimum clearance control, and protect the heat exchanger, as taught by Prowse. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a bypass conduit around the heat exchanger, yields predictable results.

    PNG
    media_image1.png
    599
    635
    media_image1.png
    Greyscale


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0112798 (Seitzer) in view of US 6626635 (Prowse), and further in view of US 2017/0096945 (Mueller).
Regarding claim 4, Seitzer in view of Prowse fails to teach wherein the inducer narrows as the inducer extends from the conduit toward the rotor disk. However, it was well known in the art to make the inducer narrow from the conduit toward the rotor disk, as taught by Mueller (Fig 2; inducer 212 narrows from conduit 210 toward rotor disk 110). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inducer narrow as the inducer extends from the conduit toward the rotor disk, as taught by Mueller. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the inducer narrow as the inducer extends from the conduit toward the rotor disk, yields predictable results.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0112798 (Seitzer) in view of US 6626635 (Prowse), and further in view of US 2018/0291744 (Devore).
Regarding claims 5-6, Seitzer in view of Prowse fails to teach a seal positioned upstream of the rotor disk along the axial centerline relative to a direction of flow through the gas turbine engine, wherein the inducer directs the cooled cooling air such that the cooled cooling air flows between the rotor disk and the seal, wherein the seal corresponds to an outer seal, the system further comprising: an inner seal positioned inward along the radial direction relative to the outer seal such that a gap is defined between the inner and outer seals through which the cooled cooling air flows from the inducer toward the rotor disk. However, Devore teaches a seal positioned upstream of the rotor disk along the axial centerline relative to a direction of flow through the gas turbine engine (para 39; seal annotated below, upstream of rotor disk 104), wherein the inducer directs the cooled cooling air such that the cooled cooling air flows between the rotor disk and the seal (see Fig 3A; inducer 170 directs cooling air flow F between rotor disk 104 and the seal), wherein the seal corresponds to an outer seal (annotated below), the system further comprising: an inner seal positioned inward along the radial direction relative to the outer seal such that a gap is defined between the inner and outer seals through which the cooled cooling air flows from the inducer toward the rotor disk (radial gap between outer and inner seals annotated below; cooling air flows through the gap to the rotor disk). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a seal positioned upstream of the rotor disk along the axial centerline relative to a direction of flow through the gas turbine engine, wherein the inducer directs the cooled cooling air such that the cooled cooling air flows between the rotor disk and the seal, wherein the seal corresponds to an outer seal, the system further comprising: an inner seal positioned inward along the radial direction relative to the outer seal such that a gap is defined between the inner and outer seals through which the cooled cooling air flows from the inducer toward the rotor disk in order to isolate the cooling air flowpath, as taught by Devore. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a seal positioned upstream of the rotor disk along the axial centerline relative to a direction of flow through the gas turbine engine, wherein the inducer directs the cooled cooling air such that the cooled cooling air flows between the rotor disk and the seal, wherein the seal corresponds to an outer seal, the system further comprising: an inner seal positioned inward along the radial direction relative to the outer seal such that a gap is defined between the inner and outer seals through which the cooled cooling air flows from the inducer toward the rotor disk, yields predictable results.

    PNG
    media_image2.png
    665
    602
    media_image2.png
    Greyscale

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0112798 (Seitzer) in view of US 6626635 (Prowse), and further in view of US 2019/0383219 (Johnson).
Regarding claim 9, Seitzer in view of Prowse teaches the heat exchanger is positioned outward along the radial direction from the combustor as discussed above. However, to the extent that the heat exchanger is directly outward from the combustor, Johnson teaches that it was known in the art to locate heat exchangers directly radially outward from the combustor (Fig 1, para 54; heat exchanger 258 has a downstream end that is directly radially outward of the upstream end of the combustor). It would have been obvious to one of ordinary skill in the art at the time of filing to position the heat exchanger outward along the radial direction from the combustor, as taught by Johnson. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, positioning the heat exchanger outward along the radial direction from the combustor, yields predictable results.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0112798 (Seitzer) in view of US 6626635 (Prowse), and further in view of US 2017/0370291 (Rambo).
Regarding claim 14, Seitzer in view of Prowse fails to teach the coolant comprises supercritical carbon dioxide. Rambo teaches that it was well known in the art to use supercritical carbon dioxide as a coolant (para 25, 37-38). It would have been obvious to one of ordinary skill in the art at the time of filing to use supercritical carbon dioxide as the coolant, as taught by Rambo. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using supercritical carbon dioxide as the coolant, yields predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741